Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate subject matter directed towards estimations of eye-gaze with objects and video capturing as well as file a terminal disclaimer where required.  Furthermore, adding a limitation directed towards including microphones/audio features is disclosed HOFFMAN (Pub. No: US 2018-0338119) would not further allowance if proposed in a potential amendment.  

35 USC § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 1-20 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 1-20, a processor configured to perform is considered to read on Fig. 4 processor 152; an eye-tracking device attached to the glasses and configured to focus is considered to read on Fig. 3 (US 2021-0105431 [0015]); electronic circuitry configured to acquire images is considered to read on Fig. 2 circuitry 140 (US 2021-0105431 [0024]); infrared light source mounted on the glasses frames and configured to generate a corneal reflection is considered to read on Fig. 3 source 142 (US 2021-0105431 [0027]).

Examiner note:  the terms ‘buffer’, ‘memory’, ‘light’ , and ‘glasses’ do not invoke the application of 35 U.S.C. 112(f) as said terms are not deemed generic placeholders whereby said terms are confined to a particular individual function. 


 Claim Objections

Claims 1, 11 are objected to for clerical error ‘end the most recent’ instead of ‘send the most recent’ (line 9, line 7).  Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an 


Claims 1 and 6 are rejected under the judicially created doctrine of non-statutory obviousness-type double patenting as being unpatentable over Claims 5 of U.S. Patent No:. 10,834,357 (hereinafter ‘357) in view of CHANG (US Pub. No.: 2016-0269639). This is a non-provisional double patenting rejection because the conflicting claims have issued to patent.  Although the conflicting claims are not identical they are not patentably distinct from one another because they claim the same invention, except for the following:

As per Claim 1, ‘357 does not claim but CHANG discloses an image stabilizer (Figs. 6-7 with DSP [0031] [0054])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an image stabilizer as taught 
As per Claim 6, ‘357 does not claim but CHANG discloses additional image stabilization is performed through digital signal processing (Figs. 6-7 with DSP [0031] [0054] [0059] [0064]) (The motivation that applied in Claim 1 applies equally to Claim 6).


Claims 2 and 9 are rejected under the judicially created doctrine of non-statutory obviousness-type double patenting as being unpatentable over Claims 5 of U.S. Patent No:. 10,834,357 (hereinafter ‘357) in view of CHANG (US Pub. No.: 2016-0269639) and in view of HANOVER (Pub. No:  US 2018-0091729). This is a non-provisional double patenting rejection because the conflicting claims have issued to patent.  Although the conflicting claims are not identical they are not patentably distinct from one another because they claim the same invention, except for the following:

As per Claim 2, ‘357 and CHANG does not claim but HANOVER discloses an accelerometer (Figs. 1-6 on board accelerometer [0030] [0038] [0049] [0109])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an accelerometer as taught by HANOVER into the systems of ‘357 and CHANG because of the benefit taught by HANOVER to disclose motion detection as a means for input detection from a user as well as incorporating an external device whereby said 

As per Claim 9, ‘357 and CHANG does not claim but HANOVER discloses a battery (Figs. 1-6 glasses 100 with battery [0023]) (The motivation that applied in Claim 2 applies equally to Claim 9)

Claim 11 is rejected under the judicially created doctrine of non-statutory double patenting as being unpatentable over Claim 1 of U.S. Patent No:. 10,834,357. This is a non-provisional double patenting rejection because the conflicting claims have issued to patent.  Although the conflicting claims are not identical they are not patentably distinct from one another because they claim the same invention.


Claims 12-14 are rejected under the judicially created doctrine of non-statutory obviousness-type double patenting as being unpatentable over Claims 5 of U.S. Patent No:. 10,834,357 (hereinafter ‘357) in view of CHANG (US Pub. No.: 2016-0269639). This is a non-provisional double patenting rejection because the conflicting claims have issued to patent.  Although the conflicting claims are not identical they are not patentably distinct from one another because they claim the same invention, except for the following:

As per Claim 12, ‘357 does not claim but CHANG discloses an image stabilizer (Figs. 6-7 with DSP [0031] [0054]) (The motivation that applied in Claim 1 applies equally to Claim 12)

As per Claim 13, ‘357 does not claim but CHANG discloses processor configured to perform image stabilization (Figs. 6-7 with DSP processing processor [0031] [0054] [0059] [0064]) (The motivation that applied in Claim 1 applies equally to Claim 13).

As per Claim 14, ‘357 does not claim but CHANG discloses image stabilization is performed through digital signal processing (Figs. 6-7 with DSP [0031] [0054] [0059] [0064]) (The motivation that applied in Claim 1 applies equally to Claim 14).

Claim 15 is rejected under the judicially created doctrine of non-statutory double patenting as being unpatentable over Claims 1 & 3 & 4 of U.S. Patent No:. 10,834,357. This is a non-provisional double patenting rejection because the conflicting claims have issued to patent.  Although the conflicting claims are not identical they are not patentably distinct from one another because they claim the same invention.

Claims 16-17 is/are rejected under the judicially created doctrine of non-statutory double patenting as being unpatentable over Claim 5 of U.S. Patent No:. 10,834,357 (hereinafter ‘357). This is a non-provisional double patenting 

Claim 18 is/are rejected under the judicially created doctrine of non-statutory obviousness-type double patenting as being unpatentable over Claim 1 of U.S. Patent No:. 10,834,357 (hereinafter ‘357) in view of HANOVER (Pub. No:  US 2018-0091729). This is a non-provisional double patenting rejection because the conflicting claims have issued to patent.  Although the conflicting claims are not identical they are not patentably distinct from one another because they claim the same invention, except for the following:

As per Claim 18, ‘357 does not claim but HANOVER discloses command from an external device (bi-directional controller that is external to camera [0048-0049]) (The motivation that applied in Claim 2 applies equally to Claim 18)

Claims 19-20 are rejected under the judicially created doctrine of non-statutory double patenting as being unpatentable over Claims 7-8, respectively, of U.S. Patent No:. 10,834,357. This is a non-provisional double patenting rejection because the conflicting claims have issued to patent.  Although the conflicting claims are not identical they are not patentably distinct from one another because they claim the same invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HANOVER (Pub. No:  US 2018-0091729) in view of BLUM et al. (2016-0190859).

As per Claim 11 HANOVER discloses A continuous video capture apparatus, comprising (Figs. 1-6 glasses 100 continuous with user capture button [0024-0025] [0029] [0056]): 

glasses (Figs. 1-6 glasses 100 continuous with user capture button [0024-0025] [0029] [0056]); a video capture camera attached to the glasses (Figs. 1-6 glasses 100 continuous video camera 130 [0022-0025] [0029] [0056]); 
and a capture button (Figs. 1-6 glasses 100 with user capture button [0024-0025] [0029] [0056]), 
wherein the glasses are configured to send the most recent n seconds of video and a subsequent n seconds of video (Figs. 1-6 glasses 100 with camera 130 – send to the recording medium every n seconds [0033-0034]) (It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HANOVER to teach a specific amount of seconds because Applicant has not disclosed that the most recent twenty seconds and/or a subsequent twenty seconds provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with other variants amounts of seconds because performance of said invention is not tied to the number of seconds) when the capture button is pressed (Figs. 1-6 glasses 100 with camera 130 [0022-0025] - continuous with user capture button [0024-0025] [0029-0030] [0056]). 
HANOVER does not disclose but BLUM discloses a continuously-updated memory buffer configured to store a most recent n seconds of video from the video camera (Figs. 1-8, 15-18 buffering video from camera 1100 with periodic transfer to base unit 1000 [0112-0113] can be incorporated into glasses [0058-0069] [0130]),  (It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BLUM to teach a specific amount of seconds because Applicant has not disclosed that twenty seconds provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with other ; send the video to an external device (Figs. 1-8, 15-18 buffering video from camera 1100 with periodic transfer to base unit 1000 as sending to the external device [0112-0113] can be incorporated into glasses [0058-0069] [0130])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a continuously-updated memory buffer configured to store a most recent n seconds of video from the video camera; send the video to an external device as taught by BLUM into the system of HANOVER because of the benefit taught by BLUM to disclose the ability to buffer video data and send to an external device in an environment with functionality for eyewear architecture whereby HANOVER is directed toward eyewear devices and would benefit from the additional features disclosed herein to expand upon system capabilities.

As per Claim 15 HANOVER discloses The continuous video capture apparatus of claim 11, further comprising 
an accelerometer (Figs. 1-6 [0020-0022] with on board accelerometer [0030] [0038] [0049] [0109]), wherein the glasses are configured to send the most recent n seconds of video and a subsequent n seconds of video (See said analysis for Claim 11) upon detection of a sudden acceleration by the accelerometer (Figs. 1-6 [0020-0022] with on board accelerometer [0030] [0038] [0049] [0109]). 
 discloses to send video to the external device (See said analysis for Claim 11)


Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over HANOVER (Pub. No:  US 2018-0091729) in view of BLUM et al. (2016-0190859), as applied in Claim 11, 15, and further in view of CHANG (US Pub. No.: 2016-0269639).

As per Claim 12 HANOVER discloses The continuous video capture apparatus of claim 11, further comprising 

HANOVER and BLUM do not disclose but CHANG disclose an image stabilizer (Figs. 6-7 with DSP [0031] [0054]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an image stabilizer as taught by CHANG into the systems of HANOVER and BLUM because of the benefit taught by CHANG to disclose to disclose digital signal processing image stabilization to improve the quality of image capture whereby HANOVER includes image capture and would benefit from teaching that improve output image quality and capture.

As per Claim 13 HANOVER discloses The continuous video capture apparatus of claim 11, further comprising 
HANOVER and BLUM do not disclose but CHANG discloses a processor configured to perform image stabilization (Figs. 6-7 with DSP processing processor [0031] [0054] [0059] [0064]) (The motivation that applied in Claim 12 applies equally to Claim 13). 

As per Claim 14 HANOVER discloses The continuous video capture apparatus of claim 13, wherein 
HANOVER and BLUM do not disclose but CHANG discloses the image stabilization is performed by digital signal processing (Figs. 6-7 with DSP [0031] [0054] [0059] [0064]) (The motivation that applied in Claim 12 applies equally to Claim 14).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over HANOVER (Pub. No:  US 2018-0091729) in view of BLUM et al. (2016-0190859), as applied in Claim 11, 15, and further in view of BIFFLE et al. (US Patent No.: 8,970,495).

As per Claim 16 HANOVER discloses The continuous video capture apparatus of claim 11, further comprising 

HANOVER and BLUM do not disclose but BIFFLE discloses an eye-tracking device attached to the glasses and configured to focus the video capture camera in the direction of a gaze of a user (Figs. 1-2, 7-9 gaze motion of the eye [col. 1 lines 30-45] video camera 120 [col. 7 lines 37-54] camera 218 [col. 11 lines 55-60]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an eye-tracking device attached to the glasses and configured to focus the video capture camera in the direction of a gaze of a user as taught by BIFFLE into the systems of HANOVER and BLUM because of the benefit taught by BIFFLE to disclose eye tracking for focusing a camera in gaze direction to improve the feedback image tracking and capture whereby said systems are both in the field of endeavor of eyeglasses and image capture and would benefit from these improvements to help facilitate the tracking and capturing process.

Allowable Subject Matter
As per Claim 1, the following is an Examiner’s statement of reasons for allowance, but for any double patenting rejections and claim objections contained herein: the closest prior art obtained from an Examiner’s search (HANOVER, Pub. No:  US 2018-0091729; CHANG, Pub. No.: 2016-0269639; BLUM, Pub. No:  US 2016-0190859; BIFFLE, US Patent No.: 8,970,495; EHRLICH, US Pub. No.: 2020-0348754) does not teach nor suggest in detail the limitations: 
“A continuous video capture apparatus, comprising: glasses; a video capture camera attached to the glasses, the video capture ”
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record HANOVER does not specifically teach as a video capture camera that has an image stabilizer, an eye-tracking device attached to the glasses and configured to focus the video capture camera in the direction of a gaze of a user, or continuously-updating memory buffer to store a most recent twenty seconds of video from the video camera, wherein the glasses are configured to send the most recent twenty seconds of video and a subsequent twenty seconds of video to an external device upon receipt of a command from the user as presented by the Applicant (See Abstract and pages 3-5, 7, 9, 11-12 for Applicant’s enabling portions of the Provisional Application 62/638,820 given priority of 3/5/18).  
 HANOVER discloses a continuous video capture camera attached to the glasses that includes a video capture camera with electronic circuitry to continuously capture video from the video capture camera and receives commands from a user.  The closest NPL MUENSTERER (MUENSTERER, “Google Glasses in pediatric surgery: an 
Whereby Applicant’s invention claims video capture glasses that include a video capture camera that has an image stabilizer, an eye-tracking device attached to the glasses and configured to focus the video capture camera in the direction of a gaze of a user, and continuously-updating memory buffer to store a most recent twenty seconds of video from the video camera, wherein the glasses are configured to send the most recent twenty seconds of video and a subsequent twenty seconds of video to an external device upon receipt of a command from the user.
So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Claims 1-10 are allowed, but for any double patenting rejections contained herein.

Claims 17-20 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and but for any double patenting rejections contained herein.

Claims 17-20 is/are allowed, but for any double patenting rejections contained herein.  The following is an examiner’s statement of reasons for allowance:



As per Claim 17 the prior art of record either alone or in reasonable combination fails to teach or suggest “The continuous video capture apparatus of claim 16, wherein the eye-tracking device comprises an eye-tracking camera mounted on the glasses, and electronic circuitry configured to acquire images from the eye-tracking camera, estimate a gaze direction of the user, and focus the video capture camera on an object in the gaze direction" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 18 the prior art of record either alone or in reasonable combination fails to teach or suggest “The continuous video capture apparatus of claim 11, wherein the glasses are configured to send the most recent twenty seconds of video and a subsequent twenty seconds of video to the external device upon receipt of a command from the external device" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 


As per Claim 19 the prior art of record either alone or in reasonable combination fails to teach or suggest “The continuous video capture apparatus of claim 11, wherein the glasses are configured to send the most recent twenty seconds of video and a subsequent twenty seconds of video to the external device upon receipt of a command from a second external device" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 20 the prior art of record either alone or in reasonable combination fails to teach or suggest “The continuous video capture apparatus of claim 19, wherein the second external device is a smartwatch" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

For Claims 17-19 the closest prior art of record HANOVER, (Pub. No:  US 2018-0091729), alone or in a reasonable combination with additional prior art, does not disclose glasses that estimating gaze direction of the user and focus the video capture camera on an object in the gaze direction, or send the most recent twenty seconds of video and a subsequent twenty seconds of video to the external device upon receipt of a command from a first or second external device  HANOVER only teaches a continuous video capture camera attached to the glasses that includes a video capture camera with electronic circuitry to Claim 20, said claim is objected to as being dependent from Claim 19 and would otherwise be rejected in view of EHRLICH (US Pub. No.: 2020-0348754). 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is ((571)270-36883688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481